Opinion issued October 13, 2020




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-17-00668-CR
                             ———————————
                          CHARLES LYNCH, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 405th District Court
                           Galveston County, Texas
                       Trial Court Case No. 15-CR-3172


                                   OPINION

      Charles Lynch appeals his conviction for possession with intent to deliver

between 4 and 200 grams of cocaine, for which he was sentenced to 45 years’

imprisonment. See TEX. HEALTH & SAFETY CODE §§ 481.102(3)(D), 481.112(a), (d).

In four issues, he contends that the trial court abused its discretion by admitting two
extraneous offenses in the form of penitentiary packets and by admitting hearsay

testimony regarding who lived in the house where a search warrant was executed.

We hold that the trial court abused its discretion in admitting the extraneous offenses

because they were more prejudicial than probative. Because the error affected

Lynch’s substantial rights, we reverse the judgment and remand to the trial court.

                                    Background

      Lynch was indicted for possession with intent to deliver between 4 and 200

grams of cocaine. He pleaded not guilty and proceeded to a jury trial. At trial, the

State called three witnesses: (1) the police officer who executed a search warrant,

(2) a detective who attempted to obtain cell phone data from Lynch’s phone, and

(3) a chemist who tested the drugs recovered at the scene. Lynch called one witness,

Tina Moreno, another occupant of the house.

      Sergeant F. Gandy of the La Marque Police Department testified that he

conducted a narcotics investigation that focused on Lynch as a suspect. Sergeant

Gandy obtained a search warrant for Lynch’s residence and an arrest warrant for

Lynch. In September 2015, officers went to Lynch’s residence to execute the

warrants. The residence was a garage that had been converted into a one-bedroom

apartment. Police forced their way in after nobody answered the door. Officers

discovered four occupants inside the house: Lynch, Moreno, Phillip Darden, and

Norma Myers. Sergeant Gandy believed that Lynch was the only permanent resident


                                          2
of the house and the other occupants “visited in some form or fashion.” Lynch told

Sergeant Gandy that all four occupants had access to the house and lived there.

Sergeant Gandy discovered crack cocaine on a dresser in the bedroom, some of

which was resting on a cell phone. He also found a knife and cash on a dresser and

plastic baggies with the corners torn off in the trash can. Sergeant Gandy testified

that about 7 grams of crack cocaine was found, which was close to a quarter of an

ounce. The State showed the jury photos that law enforcement took of the apartment

and their discoveries.

      On cross-examination, Sergeant Gandy testified that some of the evidence had

been moved before it was photographed. For example, plastic baggies were placed

on top of the stove in the kitchen and on top of the dresser in the bedroom to facilitate

photographs, but the baggies were not in those positions when the officers arrived.

Sergeant Gandy also clarified that all four occupants said that Moreno lived in the

house with Lynch. Moreno’s prescription medicine was found in the bedroom.

Sergeant Gandy agreed that a pink bottle of Hello Kitty perfume found in the

bathroom likely belonged to a woman. He declined to speculate about whether other

products in the bathroom and shower belonged to a woman or a man. Sergeant

Gandy admitted that, while Moreno stated that the drugs were hers, she was not

arrested or investigated beyond searching her cellphone. According to the State’s




                                           3
photographs, her cellphone was found plugged into a pink phone charger next to the

bed.

       While Sergeant Gandy was testifying, the defense played a recording of his

interview with Moreno. The interview occurred immediately after the search warrant

was executed and took place in the living room. During the interview, Moreno told

the officers that she had lived at the house for a few months. She stated that the drugs

in the bedroom belonged to her and that she sold and used crack cocaine. She

claimed to have a “quarter” of cocaine that she valued at approximately $225. Once

the officers told her that claiming that the drugs were hers would not prevent Lynch

from being arrested and that she could be charged with a first-degree felony, Moreno

said that the drugs were not hers. She said that she initially said the drugs belonged

to her because she did not want Lynch to be arrested. Moreno also denied selling

drugs from the residence. She told officers that the cell phone on top of the dresser

belonged to Lynch and that she had seen him sell drugs from the house in the past.

Sergeant Gandy testified that, even though Moreno claimed the drugs were hers, she

was not arrested because he did not believe her. He did not think she demonstrated

enough knowledge to be a street-level drug dealer, and he had not seen her at the

house during surveillance.

       Detective G. Groce of the Galveston Police Department, whose specialty was

extracting information from cell phones and computers, testified that he attempted


                                           4
to extract information from Lynch’s phone but could not do so because it was

password protected. He was able to extract information from Moreno’s phone.

      A chemist with the Department of Public Safety testified that he tested the

suspected controlled substance found on the scene. The sample he tested weighed

more than four grams, and since the highest penalties attach to drug weights over

four grams, he did not test all of the substance recovered to find the total weight. He

determined that the substance was cocaine. The State rested after the chemist’s

testimony.

      Lynch called Tina Moreno to testify. Moreno said that she was called to testify

because drugs found in the house belonged to her. She stated that Lynch did not

know about the drugs, nor did he know that she was using and selling them. Moreno

testified that Lynch would not approve of her using drugs in the house. She testified

that the crack cocaine, plastic baggies, and knife found in the house belonged to her.

      Moreno read an affidavit that she swore to on the day after the search. In the

affidavit, she stated that all of the controlled substances in the house belonged to her.

When she wrote the affidavit, she did so on her own, without counsel. While

testifying, she stated that she was lying when she told police on the day of the search

that the drugs were not hers. She testified that officers intimidated her when they

told her she would go to jail and scared her into saying that the drugs were Lynch’s

when they were not. She wrote the affidavit the next day to clear up the confusion.


                                           5
      Moreno also read a second affidavit that she had signed. It stated that she had

lived at the house for a few months, and she had used cocaine for several years. On

the day of the search, she purchased some cocaine and brought it to the house. Lynch

did not know about the purchase because she had led him to believe that she no

longer used crack cocaine. In the affidavit, she stated that she shared a bedroom with

Lynch, and when she went into the bedroom to change her clothes, she placed her

belongings on the dresser, including the crack cocaine. She meant to pick up her

things, including the cocaine, but it slipped her mind. She averred that the coin purse

found on the dresser and its belongings, which were little bags of crack cocaine, a

$20 bill, and a $10 bill, belonged to her. Moreno testified that her statements in the

affidavit were true. She also testified that she had criminal convictions stemming

from her history of drug use.

      On cross-examination, Moreno stated that she had been released from prison

in June of 2015, and between June and September, when the house was searched,

she stole to get money to buy drugs. On the day before the search she had purchased

a quarter of an ounce of crack cocaine for $225 from a house in La Marque. She

intended to smoke it at the house while Lynch was gone. She also had smaller

amounts of cocaine in a pouch. Moreno testified that while her primary mailing

address was her mother’s house, she went back and forth between Lynch’s house




                                          6
and her mother’s house. She kept clothes at Lynch’s house and spent about 30

percent of her time there.

      The State introduced text conversations between Lynch and Moreno that

occurred a few weeks before the search. They showed that Moreno texted Lynch

asking him to bring her “something to smoke.” Moreno testified that she was asking

Lynch to bring her cigarettes because she did not have money to buy them. She also

texted Lynch in early September, thanking him for all that he had done for her and

apologizing for “the way things turned out” between them. She told Lynch that she

loved him but that she was “in her addiction.” She testified that she meant her

addiction to crack cocaine and cigarettes. After Moreno’s testimony, Lynch rested.

      The State then sought to introduce rebuttal evidence, in the form of

penitentiary packets (“pen” packets), showing that Lynch had four prior convictions:

possession of methamphetamine in 1990, two convictions for possession with intent

to deliver cocaine in 2006, and possession of cocaine in 2006. The State argued that

Moreno’s testimony had rebutted all of the State’s evidence of Lynch’s intent

because Moreno stated that the crack cocaine, knife, and baggies belonged to her.

Lynch responded that the convictions were not evidence of intent because there was

no testimony or evidence to show a distinctive, common characteristic between the

previous cases and the underlying allegations. Pen packets did not prove that Lynch

had similar motive, means, or intent. Lynch argued that without direct testimony or


                                         7
some other evidence, the extraneous offenses were more prejudicial than probative,

allowing the jury to convict based on bad character. Lynch also argued that the

possession cases were not sufficiently similar because the underlying offenses did

not have the same elements as the charged offense.

      The court allowed the State to introduce the two convictions for possession of

a controlled substance with intent to deliver between 4 and 200 grams of cocaine

from 2006 and excluded the other two convictions. The pen packets containing the

two convictions were admitted and published to the jury. The court instructed the

jury that they could use them as rebuttal evidence to Lynch’s defensive theory and

could consider them to show Lynch’s “intent, motive, opportunity, preparation, plan,

absence of mistake or accident, or knowledge, if any.”

      The jury found Lynch guilty of possession with intent to deliver cocaine. He

pleaded true to an enhancement, and the court sentenced him to 45 years’

imprisonment.

                               Extraneous Offenses

      In two issues, Lynch contends that the trial court abused its discretion in

admitting evidence of his two prior convictions for possession with intent to deliver.

He argues that the pen packets did not include details demonstrating their similarity

to the underlying case, allowing the jury to convict based on bad character. He also




                                          8
argues that without detail, the probative value of the convictions was substantially

outweighed by their unfair prejudicial effect. We agree.

A.    Background

      The State introduced the extraneous offense evidence through pen packets,

containing only the judgments and indictments for the two offenses. The indictment

language tracked the statutory language for the offenses and did not offer particular

details of the underlying conduct. The State sought to admit the convictions to rebut

Moreno’s testimony that the drugs belonged to her. Specifically, the State argued

that the convictions showed intent and absence of mistake. Lynch objected that the

State could not use the convictions to show conformity, that they were too remote

from the underlying case, and that their probative value was outweighed by their

prejudicial effect. He also objected that the evidence lacked detail showing similar

characteristics between the present case and the prior cases. Over Lynch’s

objections, the court allowed the two convictions in the form of pen packets to be

introduced.

      When the State introduced the pen packets, the court instructed the jury that

the convictions were offered “as rebuttal evidence to the Defendant’s defensive

theory of this case. This evidence may only be considered to show, if it does, the

Defendant’s intent, motive, opportunity, preparation, plan, absence of mistake or

accident, or knowledge, if any.” The court instructed that the evidence could not be


                                         9
considered as character evidence and or used as evidence that “on this particular

occasion, the Defendant acted in accordance with that alleged character trait, if any.”

Immediately after the admission of the pen packets, both sides rested. The jury

charge included a similar limiting instruction for the jury stating:

      [The extraneous offense] evidence was admitted only for the purpose
      of assisting you, if it does, for the purpose of showing the defendant’s
      motive, opportunity, intent, preparation, plan, knowledge, or absence
      of mistake or accident, if any. You cannot consider the testimony unless
      you find and believe beyond a reasonable doubt that the Defendant
      committed these acts, if any, were committed.

B.    Standard of Review

      We review a trial court’s decision to admit or exclude evidence for an abuse

of discretion. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). A

trial court abuses its discretion only if its decision is “so clearly wrong as to lie

outside the zone within which reasonable people might disagree.” Taylor v. State,

268 S.W.3d 571, 579 (Tex. Crim. App. 2008). The erroneous admission of

extraneous offense evidence constitutes non-constitutional error. Hernandez v. State,

176 S.W.3d 821, 824 (Tex. Crim. App. 2005); see also TEX. R. APP. P. 44.2(b).

Under rule 44.2, we must disregard “any [non-constitutional] error, defect,

irregularity, or variance that does not affect substantial rights.” TEX. R. APP. P. 44.2.

We will uphold a trial court’s evidentiary ruling if it was correct on any theory of

law applicable to the case. De La Paz v. State, 279 S.W.3d 336, 344 (Tex. Crim.

App. 2009).

                                           10
C.    Applicable Law

      “Relevant evidence is generally admissible, irrelevant evidence is not.”

Gonzalez v. State, 544 S.W.3d 363, 370 (Tex. Crim. App. 2018) (citing TEX. R. EVID.

402). “Evidence is relevant if: (a) it has a tendency to make a fact more or less

probable than it would be without the evidence; and (b) the fact is of consequence

in determining the action.” TEX. R. EVID. 401. “Evidence does not need to prove or

disprove a particular fact by itself to be relevant; it is sufficient if the evidence

provides a small nudge toward proving or disproving a fact of consequence.”

Gonzalez, 544 S.W.3d at 370. “A ‘fact of consequence’ includes either an elemental

fact or an evidentiary fact from which an elemental fact can be inferred.” Henley v.

State, 493 S.W.3d 77, 84 (Tex. Crim. App. 2016).

      Evidence of other crimes may be admissible to show “proof of motive,

opportunity, intent, preparation, plan, knowledge, identity or absence of mistake or

accident.” TEX. R. EVID. 404(b). It is not admissible to prove the “character of a

person in order to show that he acted in conformity therewith.” Id. Before extraneous

offense evidence can be admitted, it must also satisfy the balancing test established

in Rule of Evidence 403, which states that evidence is admissible if and only if its

probative value is not substantially outweighed by its unfair prejudicial effect. TEX.

R. EVID. 403; see Gigliobianco v. State, 210 S.W.3d 637, 640 (Tex. Crim. App.

2006); Montgomery v. State, 810 S.W.2d 372, 388 (Tex. Crim. App. 1990).


                                         11
      When conducting a Rule 403 analysis, a court must balance the probative

force of and the proponent’s need for the evidence against the risk of unfair

prejudicial effect. Gonzalez, 544 S.W.3d at 372. Specifically, the court must

consider (1) any tendency of the evidence to suggest decision on an improper basis;

(2) any tendency of the evidence to confuse or distract the jury from the main issues;

(3) any tendency of the evidence to be given undue weight by a jury that has not

been equipped to evaluate the probative force of the evidence; and (4) the likelihood

that the presentation of the evidence will amount to undue delay. Gigliobianco, 210
S.W.3d at 641–42. The probative force of the evidence refers to how strongly it

serves to make the existence of a fact of consequence more or less probable.

Gonzalez, 544 S.W.3d at 372. We will uphold a trial court’s ruling on a Rule 403

balancing test, whether explicit or implied, if it is within the “zone of reasonable

disagreement.” Jamari v. State, 273 S.W.3d 745, 753 (Tex. App.—Houston [1st

Dist.] 2008, no pet.); see also Martinez, 327 S.W.3d at 736 (when reviewing the trial

court’s determination of probative and prejudicial value of evidence under Rule 403,

appellate courts reverse only upon showing of clear abuse of discretion).

D.    Admissibility of pen packets

      Preliminarily, to the extent the State sought to rebut Moreno’s testimony that

Lynch would not have approved of her use of cocaine, the extraneous offenses were

improper evidence to do so. The Texas Court of Criminal Appeals has explained that


                                         12
when a witness presents a picture that an accused is not the type of person to commit

a certain type of offense, the State “may impeach that witness’ testimony by cross-

examining the witness concerning similar extraneous offenses.” Wheeler v. State, 67
S.W.3d 879, 885 (Tex. Crim. App. 2002). However, “[t]he evidentiary caveat . . . is

that the opponent must correct the ‘false impression’ through cross-examination of

the witness who left the false impression, not by calling other witnesses to correct

the false impression.” Id. The State did not introduce the offenses as impeachment

during Moreno’s testimony. Instead, the State sought to introduce additional

evidence after Moreno’s testimony of prior bad acts. Even assuming that Lynch left

a false impression with the jury by eliciting testimony from Moreno that he was not

the type of person to possess cocaine, the State would only have been “entitled to

rebut that ‘false impression’ inference with cross-examination questions [of Lynch’s

witness] concerning allegations of similar misconduct.” Id. at 885–86. Here,

however, the State did not attempt to correct any false impression by cross-

examination of Moreno. Rather, the State attempted to correct the false impression

through evidence, without testimony, of Lynch’s other crimes.

      Even assuming the extraneous offense pen packets were relevant for some

other purpose, the trial court erred in admitting them because their probative value

is substantially outweighed by a danger of unfair prejudice and confusing the issues.

TEX. R. EVID. 403. The probative value of this particular evidence was low.


                                         13
Gigliobianco, 210 S.W.3d at 641 (Rule 403 analysis must balance inherent probative

force against prejudicial tendencies). The pen packets containing the two convictions

showed only that on two previous occasions in 2006 Lynch had been convicted of

possession with intent to deliver cocaine and was sentenced to imprisonment.

Remoteness and similarity are important factors for judging the probative value of

offered extraneous offenses. Plante v. State, 692 S.W.2d 487, 491 (Tex. Crim. App.

1985) (stating if there are sufficient common distinguishing characteristics between

the extraneous offense and the primary offense such that the probative value of the

evidence outweighs its prejudicial value, then the court may admit the evidence to

prove certain elements of the crime). But here, the State did not introduce any

associated testimony or details to demonstrate similarity between the circumstances

of the prior convictions and the facts of the alleged offense. According to the pen

packets, the two extraneous offenses occurred in 2004 and 2006, not near the time

of the 2017 events recounted at trial. The record does not include whether the

convictions occurred under circumstances similar to the State’s theory in this case.

      The Court of Criminal Appeals has recognized that:

             “[T]here will always be similarities in the commission of
             the same type of crime. That is, any case of robbery by
             firearms is quite likely to have been committed in much
             the same way as any other. What must be shown to make
             the evidence of the extraneous crime admissible is
             something that sets it apart from its class or type of crime
             in general, and marks it distinctively in the same manner
             as the principal crime.
                                         14
Ford v. State, 484 S.W.2d 727, 730 (Tex. Crim. App. 1972); see also Smith v. State,

420 S.W.3d 207, 220–22 (Tex. App.—Houston [1st Dist.] 2013, pet. ref’d)

(upholding admission of evidence of robbery “substantially similar” to the charged

offense to prove intent to commit robbery when both incidents involved same

accomplice and defendant approaching unsuspecting person in a parking lot, and

incidents occurred within three weeks of each other); Prince v. State, 192 S.W.3d
49, 54–5 (Tex. App.—Houston [14th Dist.] 2006, pet. ref’d) (upholding admission

of evidence of two “sufficiently similar” extraneous offenses to prove intent when

the offenses were committed with a blunt instrument or knife, no property was taken

from store clerk, and defendant drove away quickly); Johnson v. State, 932 S.W.2d
296, 302–03 (Tex. App.—Austin 1985, pet. ref’d) (upholding admission of

extraneous aggravated assault to prove intent because both offenses involved

defendant shooting at individuals in car early in morning while accompanied by

same person, who also used shotgun, and attempts to prevent escape of other

individuals).

      There is no evidence that Lynch used the same means to possess the drugs or

that he possessed a similar amount. Cf. Blackwell v. State, 193 S.W.3d 1, 14 (Tex.

App.—Houston [1st Dist.] 2006, pet. ref’d) (extraneous offenses introduced for

purposes of proving intent were similar because they showed defendant used same

means to entice young boys to be alone with him, gave them gifts, took them to same


                                        15
place, told them to take their clothes off, threatened them in similar ways, and only

differences were the type of sexual contact); see also Plante, 692 S.W.2d at 493–94

(extraneous transactions were similar to charged offense of theft by deception

because all involved sale of goods or services on credit induced by appellant’s

unfulfilled promise to pay later, were billed to same company, and were not

returned).

      To the extent the evidence proved intent, it did so by suggesting that Lynch

necessarily intended to commit the charged offense because he was a person who

commits possession with intent to deliver in general, and therefore was more likely

to have possessed cocaine on the date in question. But see TEX. R. EVID. 404(b)(1)

(evidence of a crime is not admissible to prove a person’s character in order to show

that on a particular occasion the person acted in accordance with the character); see

also Gigliobianco, 210 S.W.3d at 641 (court must balance tendency of evidence to

suggest decision on an improper basis); Webb v. State, 36 S.W.3d 164, 181 (Tex.

App.—Houston [14th Dist.] 2000, pet. ref’d) (“In other words, proof of the sexual

assault against Porter served no probative function other than to show appellant as a

person who commits sexual assault in general, and therefore was more likely to have

committed the sexual assault against Baird, an inference rule 404(b) strictly

forbids.”).




                                         16
      In contrast to the low probative value, the risk of unfair prejudice was very

high, with a risk that the jury would decide on an improper basis. Gigliobianco, 210
S.W.3d at 641. This Gigliobianco factor weighs heavily against the admission of the

extraneous offenses. Id. The purpose of Rule 404(b) is to protect a defendant from

the “undue prejudice” that “when evidence is received that accused is of a wicked

or criminal disposition, juries are likely to find him guilty of the offense charged

regardless of whether it is proved by the evidence.” Robbins v. State, 88 S.W.3d 256,

263 (Tex. Crim. App. 2002) (quoting 2 Ray and Young, Texas Law of Evidence (2d

ed., 1956), § 1492). Evidence of other crimes may create unfair prejudice if a jury

would be more likely to draw an impermissible character conformity inference than

the permissible inference for which the evidence is relevant or if the evidence

otherwise distracts the jury and invites them to convict on a moral or emotional basis

rather than as a reasoned response to the relevant evidence. Hankton v. State, 23
S.W.3d 540, 547 (Tex. App.—Houston [1st Dist.] 2000, pet. ref’d).

      While all extraneous offenses are inherently prejudicial, the admission of pen

packets stating only the two convictions, standing alone and without context, is

unusually prejudicial. In this case, the jury could have decided that the evidence

demonstrating that the drugs belonged to Lynch rather than Moreno was equivocal.

The jury did not hear evidence that police had observed Lynch distributing drugs

during their surveillance of his home. There was no evidence of trash pulls or


                                         17
controlled buys. The only evidence introduced to support the inference that the drugs

belonged to Lynch was that he lived in the house and had been surveilled generally

by the La Marque Police Department, and drugs were found on his dresser and his

cell phone. But the jury also heard from Moreno that the drugs were hers. The jury

heard evidence that she had access to the bedroom where the drugs were found. And

Sergeant Gandy admitted that drug paraphernalia found in the house was moved

prior to being photographed, casting doubt on the exact locations of the drugs, knife,

and baggies when officers arrived.

      Given the state of the evidence, the State’s introduction of the two convictions

had significant potential “to lure the factfinder into declaring guilt on a ground

different from proof specific to the offense charged.” Old Chief v. United States, 519
U.S. 172, 180 (1997). The convictions allowed the jury to believe Lynch was a

criminal in general, and therefore, probably committed the charged offense, a

conclusion the State emphasized in closing argument, stating:

             The reason why I entered [the extraneous offense
             convictions] was because Ms. Moreno gets on the stand
             and pretty much says ‘Hey, I ran this whole operation
             under his nose. He had no knowledge, no intent. He
             wouldn’t go for that. Pretty much, he’s a saint. He doesn’t
             want any of that in his house.’ So to rebut that, I brought
             you: Well he’s not above having cocaine in his possession;
             and in fact, cocaine, with possession and the intent to
             deliver. The same exact reason why we’re here today.




                                         18
In addition to allowing the jury to decide on an improper basis that Lynch was a

criminal in general, the evidence also had the tendency to confuse or distract the jury

by allowing them to focus more acutely on Lynch’s criminal history than the

evidence and main issues of the underlying case. See Gigliobianco, 210 S.W.3d at

641.

       The prejudicial effect can be reduced by the trial court’s limiting instructions,

but the instruction did not do so. The State argued that it sought to admit the evidence

to rebut a defensive theory and show absence of mistake, but the jury charge allowed

the jury to consider the offenses for a broad range of purposes. The jury charge

stated:

             [The extraneous offense] evidence was admitted only for
             the purpose of assisting you, if it does, for the purpose of
             showing the defendant’s motive, opportunity, intent,
             preparation, plan, knowledge, or absence of mistake or
             accident, if any. You cannot consider the testimony unless
             you find and believe beyond a reasonable doubt that the
             Defendant committed these acts, if any[] were committed.

(emphasis added).

       While the potential inference of character conformity can be held in check by

a limiting instruction, this limiting instruction allowed the jury to use the extraneous

offense information for more reasons than those for which the State sought to admit

it. See McGregor v. State, 394 S.W.3d 90, 121 (Tex. App.—Houston [1st Dist.]

2012, pet. ref’d) (holding limiting instruction reduced risk of inference of character


                                          19
conformity). The laundry list of reasons to use the extraneous offenses given in the

limiting instructions could have only served to confuse the jury. See Gigliobianco,
210 S.W.3d at 641; DeLeon v. State, 77 S.W.3d 300, 316 (Tex. App.—Austin 2001,

pet. ref’d). The instruction did not lessen the potential for unfair prejudice in this

case. Cf. Le v. State, 479 S.W.3d 462, 472 (Tex. App.—Houston [14th Dist.] 2015,

pet. ref’d). When combined with the State’s closing argument, the risk for unfair

prejudice was high.

      The jury did not hear evidence that would demonstrate that the circumstances

of the previous convictions were similar or related to the circumstances of the

underlying case, and the jury did not receive a limited instruction for using the

convictions. The second factor and third Gigliobianco factors weigh against

admissibility of the evidence. See Gigliobianco, 210 S.W.3d at 641.

      The fourth factor, the likelihood that the presentation of the evidence amounts

to undue delay, weighs in favor of admitting the evidence. Id. at 642. Since the State

only admitted documents, rather than testimony of the convictions, it did not take

long to introduce to the jury.

      Balancing the prejudicial nature of the offenses with the State’s need for the

evidence to prove intent weighs against the admission of the extraneous offense

evidence. Id. at 641 (court must balance probative force and State’s need for

evidence against prejudicial effect). Intent may be inferred from circumstantial


                                         20
evidence. Wolfe v. State, 917 S.W.2d 270, 275 (Tex. Crim. App. 1996). To the extent

the State sought to rebut Moreno, we have explained how the convictions were

improper evidence to do so. Introducing the convictions, without details that would

give the jury perspective as to whether they were similar to this situation or not,

served little purpose other than to prove character conformity. See Montgomery, 810
S.W.2d at 391 (“The trial judge must conclude that the evidence tends in logic and

common experience to serve some purpose other than character conformity to make

the existence of a fact of consequence more or less probable than it would be without

the evidence.”).

      Because the extraneous offense evidence consisted only of convictions in the

form of pen packets, without additional evidence to guide the jury to conclude that

the circumstances of the convictions were similar to the alleged conduct, the

probative value of the extraneous offense evidence was so substantially outweighed

by the danger of unfair prejudice that it was a clear abuse of discretion to admit them.

See Jamari, 273 S.W.3d at 753; Martinez, 327 S.W.3d at 736.

E.    Harm Analysis

      Next, we must determine whether the error is reversible. When considering a

non-constitutional error, we must disregard the error unless it affects a substantial

right. TEX. R. APP. P. 44.2(b). An error affects a defendant’s substantial rights only

when the error had a substantial and injurious effect or influence on the jury’s


                                          21
verdict. King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997); Robinson v.

State, 236 S.W.3d 260, 269 (Tex. App.—Houston [1st Dist.] 2007, pet. ref’d). If the

error had only a slight influence on the verdict, the error is harmless. Johnson v.

State, 967 S.W.2d 410, 417 (Tex. Crim. App. 1998). Important factors include the

nature of the evidence supporting the verdict, the character of the alleged error, and

how the error might be considered in connection with other evidence in the case.

Bagheri v. State, 119 S.W.3d 755, 763 (Tex. Crim. App. 2003); Motilla v. State, 78
S.W.3d 352, 355 (Tex. Crim. App. 2002). “Specifically, the reviewing court should

consider whether the State emphasized the error, whether the erroneously admitted

evidence was cumulative, and whether it was elicited from an expert.” Motilla, 78
S.W.3d at 357.

      The United States Supreme Court has explained:

             [I]f one cannot say, with fair assurance, after pondering all
             that happened without stripping the erroneous action from
             the whole, that the judgment was not substantially swayed
             by the error, it is impossible to conclude that substantial
             rights were not affected. The inquiry cannot be merely
             whether there was enough to support the result, apart from
             the phase affected by the error. It is rather, even so,
             whether the error itself had substantial influence. If so, or
             if one is left in grave doubt, the conviction cannot stand.

Kotteakos v. United States, 328 U.S. 750, 765 (1946); see King v. State, 953 S.W.2d
266, 271 (Tex. Crim. App. 1997) (adopting test from and citing Kotteakos, 328 U.S.

at 764–65); see also Johnson v. State, 43 S.W.3d 1, 4 (Tex. Crim. App. 2001). The


                                          22
U.S. Supreme Court has defined “grave doubt” to mean “in the judge’s mind, the

matter is so evenly balanced that he feels himself in virtual equipoise as to the

harmlessness of the error.” O’Neal v. McAninch, 513 U.S. 432, 435 (1995); Webb v.

State, 36 S.W.3d 164, 182–83 (Tex. App.—Houston [14th Dist.] 2000, pet. ref’d)

(quoting O’Neal, 513 U.S. at 435). If the reviewing court is unsure whether the error

affected the outcome, the court should treat the error as harmful, i.e., as having a

substantial and injurious effect or influence in determining the jury’s verdict.

O’Neal, 513 U.S. at 435; Webb, 36 S.W.3d at 182–83.

      The defendant is not required to prove harm from an error. Johnson, 43
S.W.3d at 4. Indeed, there ordinarily is no way to prove “actual” harm. Id. It is

instead the duty of the reviewing court to assess harm from the context of the error.
Id. The proper inquiry is whether the trial court’s error in allowing the State to

introduce pen packets with Lynch’s extraneous offenses substantially swayed or

influenced the jury’s verdict, or whether we are left in grave doubt as to whether the

extraneous offense evidence substantially swayed or influenced the jury’s verdict.

Kotteakos, 328 U.S. at 765; Johnson, 43 S.W.3d at 4. In making this determination,

we consider the trial court’s erroneous admission of the extraneous offense in the

context of the entire record, and not just whether there was sufficient or

overwhelming evidence of the defendant’s guilt. Motilla, 78 S.W.3d at 355–56.




                                         23
       Here, the extraneous offense evidence undoubtedly swayed the jury’s

decision. We have previously explained how the character of the erroneously

admitted evidence was especially prejudicial. The pen packets were official

documents, leaving little room for interpretation by the jury. The strongest piece of

evidence the State had against Lynch was that he had previously been convicted

under similar statutes on two occasions.

       The State emphasized the erroneously admitted evidence in its closing

argument, referencing the prior convictions and stating that Lynch had been

convicted of being a drug dealer in the past and that is the “same exact reason why

we are here today.” The State’s argument gave the jury the impression they could

convict Lynch of being a drug dealer, generally. The laundry list of reasons to use

the extraneous offenses given in the limiting instructions could have only served to

confuse the jury. DeLeon v. State, 77 S.W.3d 300, 316 (Tex. App.—Austin 2001,

pet. ref’d).

       Extraneous offense evidence can have a devastating impact on the jury’s

rational disposition towards other evidence because of the jury’s natural inclination

to infer guilt to the charged offense from the extraneous offenses. See Abdnor v.

State, 871 S.W.2d 726, 738 (Tex. Crim. App. 1994); Mayes v. State, 816 S.W.2d 79,

86 (Tex. Crim. App. 1991). Given that the extraneous offense evidence was

inherently prejudicial and possessed low probative value, and considering the record


                                           24
as a whole and the State’s emphasis on the extraneous offense in closing argument,

it appears the offenses were presented to improperly bolster the State’s case. We

cannot say with fair assurance that the erroneous admission of the offenses had only

a slight influence on the jury or that their admission did not affect Lynch’s

substantial rights. TEX. R. APP. P. 44.2(b); Johnson, 967 S.W.2d at 417. Accordingly,

we hold that the erroneous admission of the extraneous offenses resulted in

reversible error.

      Lynch’s two issues related to the extraneous offenses are sustained.

Consequently, we need not reach his remaining issues. TEX. R. APP. P. 47.1.

                                    Conclusion

      We reverse the judgment of the trial court and remand for further proceedings.




                                              Peter Kelly
                                              Justice

Panel consists of Justices Keyes, Lloyd, and Kelly.

Publish. TEX. R. APP. P. 47.2(b).




                                         25